DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/296,924 filed on May 25, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wato (US 20160119509 A1).



Regarding claim 1, Wato discloses an image processing apparatus, comprising: an image-capturing section that captures an image of surroundings of a mobile object (¶0036: in-vehicle camera 51); and an object recognition processing section that performs object recognition processing of recognizing an object in the image captured by the image-capturing section (¶0041: The recognition unit 9 is a part of a circuit mounted on the control circuit board 113, and performs the recognition process for recognizing the surroundings of the own vehicle on the basis of an image captured by the in-vehicle camera 51 and the detected result of the radar device 52), and outputs an object recognition processing result for each recognized object through a network in the mobile object (Figs. 5, 9: The control circuit board 113 performs vehicle control processes that control devices installed in the own vehicle on the basis of the result of the recognition process), the object recognition processing result being obtained by the object recognition processing (¶¶0041: The recognition unit 9 is a part of a circuit mounted on the control circuit board 113, and performs the recognition process for recognizing the surroundings of the own vehicle on the basis of an image captured by the in-vehicle camera 51 and the detected result of the radar device 52).
Regarding claim 2, Wato discloses the image processing apparatus according to claim 1, wherein the object recognition processing section recognizes, from the image and as the object, at least one of information regarding a ground surface, information regarding a human, information regarding a vehicle, information regarding a building structure, information regarding a fixed object, information regarding a natural environment, or information regarding the sky (¶¶0041-0042: the recognition unit 9 recognizes, through these recognition processes, lanes, road shapes, road conditions, light sources, preceding vehicles, oncoming vehicles, stationary vehicles, preceding pedestrians, oncoming pedestrians, stationary persons, motorcycles, bicycles, obstacles, roadside objects, signs, traffic signals, traffic signs, signboards, tunnels, escape areas, objects that block the field of view of the camera module 111, meteorological environments, and buildings), and outputs the recognized object as the object recognition processing result  (¶0041: The recognition unit 9 is a part of a circuit mounted on the control circuit board 113, and performs the recognition process for recognizing the surroundings of the own vehicle on the basis of an image captured by the in-vehicle camera 51 and the detected result of the radar device 52).

Regarding claim 3, Wato discloses the image processing apparatus according to claim 2, wherein the object recognition processing result of the ground surface includes at least one of a road, a sidewalk, a parking lot, or a trajectory (¶¶0041-0042: the recognition unit 9 recognizes, through these recognition processes, lanes, road shapes, road conditions, light sources, preceding vehicles, oncoming vehicles, stationary vehicles, preceding pedestrians, oncoming pedestrians, stationary persons, motorcycles, bicycles, obstacles, roadside objects, signs, traffic signals, traffic signs, signboards, tunnels, escape areas, objects that block the field of view of the camera module 111, meteorological environments, and buildings).
Regarding claim 4, Wato discloses the image processing apparatus according to claim 2, wherein the object recognition processing result of the human includes at least one of a pedestrian or a driver (¶¶0041-0042: the recognition unit 9 recognizes, through these recognition processes, lanes, road shapes, road conditions, light sources, preceding vehicles, oncoming vehicles, stationary vehicles, preceding pedestrians, oncoming pedestrians, stationary persons, motorcycles, bicycles, obstacles, roadside objects, signs, traffic signals, traffic signs, signboards, tunnels, escape areas, objects that block the field of view of the camera module 111, meteorological environments, and buildings).
Regarding claim 5, Wato discloses the image processing apparatus according to claim 2, wherein the object recognition processing result of the vehicle includes at least one of an automobile, a truck, a bus, an electric train or a railway train that runs on rail, a motorcycle, a bicycle, or a tractor (¶¶0041-0042: the recognition unit 9 recognizes, through these recognition processes, lanes, road shapes, road conditions, light sources, preceding vehicles, oncoming vehicles, stationary vehicles, preceding pedestrians, oncoming pedestrians, stationary persons, motorcycles, bicycles, obstacles, roadside objects, signs, traffic signals, traffic signs, signboards, tunnels, escape areas, objects that block the field of view of the camera module 111, meteorological environments, and buildings).
Regarding claim 6, Wato discloses the image processing apparatus according to claim 2, wherein the object recognition processing result of the building structure includes at least one of a building, a wall, a fence, a guardrail, a bridge, or a tunnel (¶¶0041-0042: the recognition unit 9 recognizes, through these recognition processes, lanes, road shapes, road conditions, light sources, preceding vehicles, oncoming vehicles, stationary vehicles, preceding pedestrians, oncoming pedestrians, stationary persons, motorcycles, bicycles, obstacles, roadside objects, signs, traffic signals, traffic signs, signboards, tunnels, escape areas, objects that block the field of view of the camera module 111, meteorological environments, and buildings).
Regarding claim 7, Wato discloses the image processing apparatus according to claim 2, wherein the object recognition processing result of the fixed object includes at least one of a pole, a group of poles, a traffic sign, or a traffic light (¶¶0041-0042: the recognition unit 9 recognizes, through these recognition processes, lanes, road shapes, road conditions, light sources, preceding vehicles, oncoming vehicles, stationary vehicles, preceding pedestrians, oncoming pedestrians, stationary persons, motorcycles, bicycles, obstacles, roadside objects, signs, traffic signals, traffic signs, signboards, tunnels, escape areas, objects that block the field of view of the camera module 111, meteorological environments, and buildings).
Regarding claim 8, Wato discloses the  image processing apparatus according to claim 2, wherein the object recognition processing result of the natural environment includes at least one of information regarding vegetation or information regarding terrain (¶¶0041-0042: the recognition unit 9 recognizes, through these recognition processes, lanes, road shapes, road conditions, light sources, preceding vehicles, oncoming vehicles, stationary vehicles, preceding pedestrians, oncoming pedestrians, stationary persons, motorcycles, bicycles, obstacles, roadside objects, signs, traffic signals, traffic signs, signboards, tunnels, escape areas, objects that block the field of view of the camera module 111, meteorological environments, and buildings).
	Regarding claim 19, the claim is drawn to an image processing method and recites the limitation analogous to claim 1. Thus, claim 19 is rejected due to similar reason set forth above with respect to claim 1.
	Regarding claim 20, the claim is drawn to a program that causes a computer to operate as an image-capturing section and an object recognition processing section claim and recites the limitation analogous to claim 1. Thus, claim 20 is rejected due to similar reason set forth above with respect to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wato (US 20160119509 A1) in view of Yamakage et al. (US 20120307059 A1).
Regarding claim 12, Wato does not explicitly disclose  a speed information detector that detects information regarding a speed of an object in the surroundings of the mobile object; and a distance information detector that detects information regarding a distance to the object in the surroundings of the mobile object, wherein the object recognition processing section adds metadata to each object recognition processing result in a state in which the metadata is associated with the object recognition processing result, the metadata including the speed information and the distance information, and the object recognition processing section outputs the object recognition processing result to which the metadata has been added.
However, Yamakage discloses a speed information detector that detects information regarding a speed of an object in the surroundings of the mobile object; and a distance information detector that detects information regarding a distance to the object in the surroundings of the mobile object (¶0194: The relative information calculation unit 124 calculates relative information such as a relative distance L and a relative speed V between the vehicle 300 and the one or more objects), wherein the object recognition processing section adds metadata to each object recognition processing result in a state in which the metadata is associated with the object recognition processing result, the metadata including the speed information and the distance information, and the object recognition processing section outputs the object recognition processing result to which the metadata has been added (¶¶0194-0198: The degree-of-risk calculation unit 125 calculates the degree of risk of a collision between the object and the vehicle 300 in accordance with, for example, relative information within the relative information DB 132…For each object within the current frame, the diagnosis result output unit 128 outputs information, including, for example, the degree of recognition, degree of risk of a collision, and/or TTC, to an output device such as the display 105 or the speaker 106).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wata by utilizing a speed information detector that detects information regarding a speed of an object in the surroundings of the mobile object; and a distance information detector that detects information regarding a distance to the object in the surroundings of the mobile object, wherein the object recognition processing section adds metadata to each object recognition processing result in a state in which the metadata is associated with the object recognition processing result, the metadata including the speed information and the distance information, and the object recognition processing section outputs the object recognition processing result to which the metadata has been added, as taught by Yamakage, for enhancing the accuracy for diagnosing the degree of recognition of an object around a vehicle (Yamakage: ¶0241).
Regarding claim 13, Wata does not explicitly disclose wherein with respect to the object recognition processing result being from among the object recognition processing results and being detected by the speed information detector and the distance information detector with a degree of accuracy that exhibits a value larger than a specified value, the object recognition processing section adds the metadata including the speed information and the distance information to the object recognition processing result, and outputs the object recognition processing result to which the metadata has been added.
However, Yamakage discloses  wherein with respect to the object recognition processing result being from among the object recognition processing results and being detected by the speed information detector and the distance information detector with a degree of accuracy that exhibits a value larger than a specified value, the object recognition processing section adds the metadata including the speed information and the distance information to the object recognition processing result, and outputs the object recognition processing result to which the metadata has been added (¶¶0194-0198: The relative information calculation unit 124 calculates relative information such as a relative distance L and a relative speed V between the vehicle 300 and the one or more objects…The degree-of-risk calculation unit 125 calculates the degree of risk of a collision between the object and the vehicle 300 in accordance with, for example, relative information within the relative information DB 132…For each object within the current frame, the diagnosis result output unit 128 outputs information, including, for example, the degree of recognition, degree of risk of a collision, and/or TTC, to an output device such as the display 105 or the speaker 106).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wata by utilizing  wherein with respect to the object recognition processing result being from among the object recognition processing results and being detected by the speed information detector and the distance information detector with a degree of accuracy that exhibits a value larger than a specified value, the object recognition processing section adds the metadata including the speed information and the distance information to the object recognition processing result, and outputs the object recognition processing result to which the metadata has been added, as taught by Yamakage, for enhancing the accuracy for diagnosing the degree of recognition of an object around a vehicle (Yamakage: ¶0241).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wato (US 20160119509 A1) in view of Subramanya (US 20140210646 A1).
Regarding claim 14, Wata does not explicitly disclose  wherein the object recognition processing section outputs the object recognition processing result in a low-load mode or in a high-load mode, the low-load mode being a mode of outputting a portion of the object recognition processing results according to a state of the surroundings, the high-load mode being a mode of outputting all of the object recognition processing results.
However,  Subramanya discloses wherein the object recognition processing section outputs the object recognition processing result in a low-load mode or in a high-load mode, the low-load mode being a mode of outputting a portion of the object recognition processing results according to a state of the surroundings, the high-load mode being a mode of outputting all of the object recognition processing results (¶0148: (ii) processing electronics and camera with quick wake up capability that can be waken up from power off or low power modes within about 100-200 ms…(vi) optional algorithms that recognize whether there is likely a license plate in a given camera image and/or using license plate recognition algorithms to automatically recognize the license plate, (vii) optional wireless transmission to a server any of the following: the raw images, compressed images, only the license plate portion of the images, or the license plate text or other output from the recognition software).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wata by utilizing wherein the object recognition processing section outputs the object recognition processing result in a low-load mode or in a high-load mode, the low-load mode being a mode of outputting a portion of the object recognition processing results according to a state of the surroundings, the high-load mode being a mode of outputting all of the object recognition processing results, as taught by   Subramanya, for reducing the power consumption of the vehicle sensor (Subramanya:¶0090). 

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wato (US 20160119509 A1) in view of Toru (JP 2009177311A). 
Regarding claim 17, Wato does not explicitly disclose  wherein when a specified object recognition processing result from among the object recognition processing results is included, a parameter of the image-capturing section is controlled.
However, Toru discloses  wherein when a specified object recognition processing result from among the object recognition processing results is included, a parameter of the image-capturing section is controlled (¶0136: according to the adjustment device (processing unit) 10 of the imaging unit according to the present embodiment, even when the object to be detected is the traffic light B, the signal light SL that the traffic light B is lit is detected, The exposure amount of the image pickup means 2 is forcibly adjusted based on the distribution shape of the luminance value in a predetermined image region PT in the image including the light source (signal lamp SL) of the object (signal B)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wata by utilizing wherein when a specified object recognition processing result from among the object recognition processing results is included, a parameter of the image-capturing section is controlled, as taught by Toru, so that the light of the light source of the object does not diffuse in the image captured by the imaging unit (Toru:¶0009). 
Regarding claim 18, Wata does not explicitly disclose wherein when a traffic light and a tail lamp are included as the specified object recognition processing results from among the object recognition processing results, an exposure time from among the parameters of the image-capturing section is controlled such that a length of the exposure time is equal to or greater than a specified length of time.
However, Toru discloses wherein when a traffic light and a tail lamp are included as the specified object recognition processing results from among the object recognition processing results, an exposure time from among the parameters of the image-capturing section is controlled such that a length of the exposure time is equal to or greater than a specified length of time(¶0136: according to the adjustment device (processing unit) 10 of the imaging unit according to the present embodiment, even when the object to be detected is the traffic light B, the signal light SL that the traffic light B is lit is detected, The exposure amount of the image pickup means 2 is forcibly adjusted based on the distribution shape of the luminance value in a predetermined image region PT in the image including the light source (signal lamp SL) of the object (signal B)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wata by utilizing wherein when a traffic light and a tail lamp are included as the specified object recognition processing results from among the object recognition processing results, an exposure time from among the parameters of the image-capturing section is controlled such that a length of the exposure time is equal to or greater than a specified length of time, as taught by Toru, so that the light of the light source of the object does not diffuse in the image captured by the imaging unit (Toru:¶0009). 
Allowable Subject Matter
Claims 9-11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488